Citation Nr: 0121921	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-11 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of the 
right shoulder.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a bilateral eye 
disorder.

6.  Entitlement to service connection for a urinary tract 
infection.

7.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for low back pain, hypertension, 
sinusitis, eye condition, bilateral pes planus, right 
shoulder dislocation, and urinary tract infection.


FINDINGS OF FACT

1.  Hypertension had its onset in service.

2.  Arthritis of the right shoulder had its onset in service.

3.  Rhinitis had its onset in service.

4.  Competent evidence of a nexus between the diagnosis of 
bilateral pingueculae and service is not of record.

5.  Competent evidence of a current disability manifested by 
low back pain based on an in-service disease or injury is not 
of record.

6.  Competent evidence of a current disability manifested by 
chronic urinary tract infections is not of record.

7.  The December 1976 enlistment examination shows mild 
bilateral pes planus.

8.  Bilateral pes planus did not increase in severity during 
service.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  Arthritis of the right shoulder was incurred in service.  
38 U.S.C.A. §§ 1110, 1101, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

3.  Rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).

4.  Bilateral pingueculae was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

5.  Low back pain was not in incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

6.  Urinary tract infection was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

7.  Bilateral pes planus was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.304, 3.306 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that at the entrance examination 
in December 1976, the examiner noted the veteran had mild 
bilateral pes planus.  The examiner noted that it was not 
considered disabling.  The veteran's blood pressure was 
reported as 120/80 (systolic/diastolic).  

In August 1978, the veteran complained of a nonproductive 
cough and sore throat for several days.  The examiner entered 
an assessment of questionable allergic upper respiratory 
infection.  In March 1989, the veteran complained of right 
foot pain.  He stated that it started hurting after having 
run.  The examiner entered an impression of contusion.  

In November 1979, the veteran was seen with complaints of 
dysuria and discharge for three days.  One month later, the 
veteran reported that there was no discharge.  Lab work 
conducted at that time was negative.  The examiner later 
stated that the urinary tract infection was resolved.  In 
August 1980, the veteran reported a burning sensation for the 
past seven days.  A check for veneral disease was negative.  
The following month, the veteran reported burning and 
throbbing pain in his penis.  He continued to complain of 
discomfort until October 1980, at which time the veteran 
stated that his symptoms had resolved.

A February 1983 report of medical examination shows that 
clinical evaluations of the sinuses, eyes, ophthalmoscopic, 
genitourinary system, and spine and other musculoskeletal 
system were normal.  The examiner noted that the veteran had 
mild bilateral pes planus.  The veteran's blood pressure at 
that time was 132/70.  

In April 1985, the veteran reported that he had dropped paint 
remover in his right eye.  The examiner entered an assessment 
of irritation.  A July 1985 report of medical examination 
shows that clinical evaluations of the sinuses, eyes, 
ophthalmoscopic, genitourinary system, and spine and other 
musculoskeletal system were normal.  The examiner noted that 
the veteran had mild pes planus and reoccurring dislocation 
of the right shoulder.  The veteran's blood pressure at that 
time was 130/80.  In a report of medical history completed by 
the veteran at that time, he stated "yes" to ever having, 
or having then, hay fever and painful shoulder.  He denied 
recurrent back pain, foot trouble, and frequent or painful 
urination.

A November 1987 report of medical examination shows that 
clinical evaluations of the sinuses, eyes, ophthalmoscopic, 
genitourinary system, spine and other musculoskeletal system, 
and feet were normal.  The veteran's blood pressure at that 
time was 124/86.  In April 1989, the veteran reported blurry 
eye sight.  His blood pressure was reported as 140/90.  The 
examiner entered an assessment of possible hypertension.  A 
separate April 1989 treatment report shows the veteran 
reported blurry vision for two weeks.  He stated that he had 
mild right eye pain and denied trauma to the eye.  The 
impression was questionable macular degeneration.  In May 
1989, the veteran's blood pressure was reported as 136/92.

In January 1990, the veteran was referred for evaluation for 
hypertension.  The examiner noted that the veteran had 
presented with a blood pressure of 160/100.  In February 
1990, the examiner stated that the veteran's blood pressure 
was 150/81.  The examiner stated that the veteran presented 
with no past medical history of hypertension.  The assessment 
was "doubt" hypertension.  The examiner noted that the 
veteran's blood pressure was not elevated that day.  In 
August 1990 and September 1990, the veteran's blood pressure 
was 114/86 and 120/90.

In February 1991, the veteran complained of lower back pain.  
He stated he had had this pain for the past month and a half.  
His blood pressure was 130/82.  The examiner stated that 
there was no limitation of motion.  The assessment was low 
back pain.  In March 1991 and May 1991, the veteran's blood 
pressure was reported as 138/90 and 140/100 respectively.  In 
January 1993, February 1993, and March 1993, his blood 
pressure was 147/90, 140/98, and 136/98 respectively.  In 
February 1993, a diagnosis of sinusitis was entered.

An April 1994 report of medical examination shows that 
clinical evaluations of the sinuses, eyes, ophthalmoscopic, 
genitourinary system, spine and other musculoskeletal system, 
and feet were normal.  The veteran's blood pressure at that 
time was 138/88.  In May 1994, the veteran reported that he 
had bumps on his penis for four days and had seen discharge 
come from the bumps.  The assessment was probably bacterial 
infection. 

In August 1995, the veteran's blood pressure was reported as 
142/92.  In July 1996, the veteran complained of right eye 
pain.  His blood pressure was reported as 140/100.  The 
veteran described that his right eye felt like something was 
sticking in his eye and that something was scratching his eye 
lid.  There was no assessment entered in the record.  He was 
seen one week later, at which time the veteran stated he felt 
like he had sand in his eye.  The assessment was mild 
bacterial infection versus viral.

A September 1996 report of medical examination shows clinical 
evaluations of the sinuses, eyes, ophthalmoscopic, 
genitourinary system, spine and other musculoskeletal system, 
and feet were normal.  The veteran's blood pressure at that 
time was 152/90.  In a report of medical history completed by 
the veteran at that time, he stated "yes" to ever having, 
or having then, eye trouble, hay fever, high or low blood 
pressure, frequent or painful urination, painful shoulder, 
recurrent back pain, and foot pain.  When asked more specific 
questions, the veteran stated that his eye was bothering him 
and that it felt as though there was sand in his eye.  He 
stated he had sinus trouble every year in the fall.  The 
veteran added that his shoulder would get stuck in the up 
position when he would lift things.  He stated that his back 
would bother him recently when he would get out of bed.  He 
added that his feet hurt sometimes.  The veteran stated he 
had been treated with veneral disease in 1982 but had not 
been treated since then.  

In September 1996, the veteran underwent four days of having 
his blood pressure checked.  The range of systolic readings 
were from 130 to 142 and the diastolic readings were from 76 
to 90.

A January 2000 VA visual examination report shows that the 
veteran reported his baby daughter had scratched the white 
part of each eye, which lead to scars in each eye.  He stated 
that when he would rub his eyes that the skin would come off 
the cornea and his eye would become very irritated.  The 
examiner stated that the veteran's best corrected visual 
acuity was 20/15 in both eyes.  Confrontation fields were 
reported as full.  The examiner stated that the pupils were 
three millimeters, round, regular, and reactive with no 
afferent defect.  He added that extraocular motions were 
full.  The examiner reported that the lids, lashes, and 
external lacrimal system were normal in both eyes.  He stated 
the conjunctiva, cornea, and anterior chamber were normal, 
except for binasal pingueculae, which he stated the veteran 
maintained were the scars from the injuries caused by his 
daughter's finger.  The examiner stated the corneas were 
completely normal with no evidence of a scar, epithelial 
defect or anterior basement membrane derangement.  The 
examiner concluded that the veteran had non-inflamed 
pingueculae in both eyes and noted that such do not have a 
traumatic basis.  He stated that they could sometimes become 
inflamed and therefore may need treatment.

A January 2000 VA examination report shows that the veteran 
reported having low back pain when arising in the morning or 
with overwork and repetitive bending.  He denied radiation to 
the lower extremities and stated he used nonsteroidal anti-
inflammatory drugs on an as needed basis.  The examiner noted 
the veteran had elevated blood pressure readings dating back 
to the early 1980s but that he never had a formal five-day 
blood pressure check in the past.  The veteran reported a 
history of chronic rhinitis, which he stated was worse in the 
winter, but noted he had never required antibiotics.  He 
stated he had a history of flat feet with painful feet after 
long periods of standing.  The veteran stated he had right 
shoulder pain episodically with a feeling of subluxation on 
certain motions.  He denied any specific injury to the 
shoulder known to him.  The veteran reported having several 
urinary tract infections for a total of four treatments 
during service but denied any problem since 1992.

Physical examination revealed blood pressure of 174/112 
sitting, 178/118 standing, and 180/104 recumbent.  
Examination of the nose revealed nasal mucosa with moderate 
to heavy watery discharge.  The examiner stated the veteran 
had full range of motion of the lumbar spine, but that the 
veteran had pain at the endpoint of stressing, specifically 
on anterior flexion.  He added the veteran's right shoulder 
had full range of motion, but with moderate pain.  Deep 
tendon reflexes were 2+ and equal in the upper and lower 
extremities.  Gait, stance, balance, and sensory were found 
to be normal.  The examiner stated heel, toe, and tandem gait 
were normal.

X-rays of the lumbar spine were negative.  X-rays of the 
right shoulder revealed minor degenerative changes of the 
acromioclavicular articulation.  The final, relevant 
diagnoses were hypertension, untreated with early left 
ventricular hypertrophy; degenerative joint disease of the 
right acromioclavicular joint with painful motion; 
musculoskeletal low back pain; chronic, moderate to severe, 
rhinitis; and moderate to severe congenital pes planus.  

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of these matters.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the May 1998 rating decision on appeal and 
the June 1999 statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for the various disabilities for which the veteran 
was seeking service connection.  In the June 1999 statement 
of the case, the RO also included the pertinent regulations 
that applied to the veteran's claims for service connection.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, The American Legion.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran has not 
reported having received any private or VA treatment, other 
than the examinations that VA has provided him.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo VA examinations related to his claims.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2000).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2000); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (2000); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis and hypertension may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2000).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Hypertension

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for hypertension.  The service medical records 
show elevated diastolic blood pressure readings beginning in 
the 1980s.  By 1990, there was a suspicion that the veteran 
had hypertension, but it was ruled out based upon subsequent 
lower blood pressure readings.  The veteran's diastolic blood 
pressure reading at the time of discharge was 90.  By the 
time of the January 2000 VA examination, the veteran's 
diastolic blood pressure readings were well above 100.  The 
examiner noted that the veteran's blood pressure was "very 
high."  Although the examiner did not specifically attribute 
the diagnosis of hypertension to his period of service, the 
Board finds that there is a reasonable basis for finding that 
the numerous elevated blood pressure readings in service 
represented the onset of hypertension.  See 38 C.F.R. 
§ 3.303(d).

The Board notes that the veteran filed his claim for service 
connection for hypertension within one year of his discharge 
from service.  The RO scheduled the veteran for December 1997 
examinations but the veteran failed to appear.  It was later 
discovered that the notice sent to the veteran of the 
scheduled examinations had gone to an old address, although 
that was the only address that VA had at that time.  The 
veteran informed VA in January 1998 (one year after his 
discharge from service) that he was willing to report for a 
VA examination and noted that the notice of the scheduled 
examinations had gone to "an old address."  He provided VA 
with a new address.  However, the record reflects that notice 
of the April 1998 scheduled examinations went to the old 
address (and not the one that the veteran provided in his 
January 1998 statement), and the veteran failed to report to 
those examinations as well.

Thus, the veteran's ability to have a timely examination soon 
after his discharge from service has not been his fault.  
Hypertension is a chronic disease, which, if manifested to a 
compensable degree within one year following discharge from 
service, may be granted service connection.  The Board finds 
that the veteran should not be penalized for the 
misunderstanding that occurred as a result of the notice of 
the April 1998 VA examinations.  Regardless, a diagnosis of 
hypertension following service cannot be disassociated from 
the in-service elevated blood pressure readings.

For the reasons stated above, the Board finds that the 
evidence supports the grant of service connection for 
hypertension.  In this matter, an existing element of doubt 
has been resolved in favor of the veteran.  See Gilbert, 
1 Vet. App. at 55.

B.  Arthritis of the right shoulder

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for arthritis of the right shoulder.  The veteran 
complained of right shoulder pain while in service.  In July 
1985, the examiner noted that the veteran reported recurrent 
dislocation of his right shoulder.  He reported right 
shoulder pain at the time of the separation examination.  A 
January 2000 x-ray of the right shoulder showed degenerative 
changes in the acromioclavicular joint.  Like hypertension, 
arthritis is a chronic disease that, if manifested to a 
compensable degree within one year following service, service 
connection may be granted.  Again, the Board notes that the 
veteran's inability to have an examination in close proximity 
to his discharge from service was due, in part, to VA not 
sending the April 1998 notice to the veteran's most recent 
address.  The Board finds that it cannot reasonably 
disassociate the post-service diagnosis of arthritis of the 
right shoulder from the veteran's complaints of right 
shoulder pain in service.  See 38 C.F.R. § 3.303(d).  
Accordingly, resolving all reasonable doubt in favor of the 
veteran, service connection for arthritis of the right 
shoulder is granted.  See Gilbert, 1 Vet. App. at 55.

C.  Rhinitis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for rhinitis.  The veteran complained of hay fever 
regularly while in service.  He was diagnosed with 
questionable allergic upper respiratory infection and 
sinusitis during that time.  At separation, the veteran 
reported having difficulty with hay fever every fall.  When 
examined in January 2000, the VA examiner entered a diagnosis 
of chronic rhinitis.  The veteran had reported to the 
examiner that he would get rhinitis every winter.  The Board 
finds that the examiner's diagnosis of "chronic" rhinitis 
establishes a nexus to service.  Although the examiner's 
finding of "chronic" rhinitis may have been based upon the 
veteran's history, such history is accurate.  Accordingly, 
resolving all reasonable doubt in favor of the veteran, 
service connection for rhinitis is granted.  See Gilbert, 
1 Vet. App. at 55.

D.  Bilateral eye disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral eye disorder.  
The service medical records do show that the veteran 
complained of eye problems during service.  In April 1985, he 
reported having gotten chemicals in his right eye.  The 
examiner determined that the veteran had experienced 
irritation of the eye as a result of the chemical.  In April 
1989, the veteran reported left eye blurry vision.  The 
impression was questionable macular degeneration.  Eye 
examinations conducted following that time were negative, 
including the one that was conducted in September 1996-soon 
before the veteran's discharge from service.  The veteran 
complained that his eyes felt like they had sand in them.  
However, clinical evaluation of the veteran's eyes was 
negative at that time.  

The veteran has asserted that he sustained an injury to both 
of his eyeballs when his daughter poked him in the eye.  The 
examiner stated that bilateral pingueculae do not have a 
traumatic basis.  He also did not enter a diagnosis of 
macular degeneration.  Thus, the veteran's assertion that he 
incurred a bilateral eye disorder as a result of trauma is 
not supported by the medical evidence.  Additionally, the 
examiner did not attribute the diagnosis of bilateral 
pingueculae to the veteran's service or to the finding of 
questionable macular degeneration in the service medical 
records.  Although the veteran has attributed his current 
bilateral eye disorder to service, he is not competent to 
make such a medical determination.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for bilateral eye disorder, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

E.  Low back disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for low back disorder.  
First, the service medical records do not show any evidence 
of a disease or injury to the veteran's lumbar spine.  In 
February 1991, the veteran reported low back pain for a month 
and a half.  The treatment report did not show that the 
veteran reported having sustained an injury to his lumbar 
spine.  At the time of the separation examination, the 
veteran noted he had had low back pain when he would get out 
of bed; however, clinical evaluation of the veteran's spine 
was normal.  When examined in January 2000, the examiner 
stated the veteran had full range of motion of the lumbar 
spine, but noted there was pain at the extremes.  X-rays of 
the lumbar spine were negative.  The examiner entered a 
diagnosis of low back pain.

The Board finds that the diagnosis of low back pain in the 
January 2000 examination report is not evidence of a current 
low back disorder.  First, a diagnosis of pain is not a 
disability which has resulted from an injury or a disease.  
See id; see also Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Here, there is no showing in the 
service medical records of a disease or injury related to the 
veteran's lumbar spine.  Even the veteran has not asserted 
that he incurred an injury to his low back while in service.  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a) (service 
connection means facts showing "a particular injury or 
disease resulting in disability [that] was incurred 
coincident with service. . . .").  Therefore, without 
competent evidence of a current "disability" related to the 
veteran's lumbar spine, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Although the veteran has claimed that he has a low back 
disorder, which he has related to service, as stated above, 
he is not competent to make such an assertion, as that 
requires a medical professional.  See Espiritu, 4 Vet. App. 
at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a low back disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

F.  Urinary tract infection

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for urinary tract infection.  
Although the service medical records show that the veteran 
had complaints of painful urination and was diagnosed with a 
urinary tract infection, there was no showing of a chronic 
disability related to urinary tract infection.  In fact, the 
veteran reported at the time of the separation examination 
that he had not been treated for veneral disease since 1983.  
At the January 2000 VA examination, he reported he had not 
had any problems with his urinary tract system since 1992.  
The examiner did not report any clinical findings related to 
the veteran's genitourinary system nor did he enter a 
diagnosis related to urinary complaints.

Therefore, without competent evidence of a current 
"disability" related to the veteran's urinary tract system, 
service connection cannot be granted.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for urinary tract infection, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

G.  Bilateral pes planus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral pes planus 
based upon aggravation.  Initially, the Board notes that at 
the time of the veteran's entrance into service, the examiner 
noted that the veteran had mild bilateral pes planus.  
Accordingly, as this was reported in an entrance examination 
by a medical professional, the evidence shows the presence of 
preservice bilateral pes planus.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); Bagby, 1 Vet. App. at 227.  Therefore, 
the issue before the Board is not service incurrence, but 
rather service aggravation.  

As stated above, once a condition is properly found to have 
been preexisting, the presumption of aggravation provides 
that a preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  However, here, that presumption would 
not be applicable, as the subsequent reports of medical 
examinations, dated February 1983 and April 1985, showed 
findings that the veteran's pes planus remained mild.  In 
reports of medical examinations, dated November 1987, April 
1994, and September 1996, the examiner determined that 
clinical evaluations of the veteran's feet were normal.  This 
does not establish that the bilateral pes planus increased in 
severity during service.  See id.; see also Beverly v. Brown, 
9 Vet. App. 402, 405 (1996) (presumption of aggravation is 
applicable only if the preservice disability underwent an 
increase in severity during service).  This is especially 
substantiated by the lack of any complaints during service 
related to the pes planus deformity.  The veteran was seen in 
March 1989 complaining of right foot pain, but that was 
diagnosed as a contusion.  The service medical records do not 
show complaints of painful feet related to his pes planus.  
At the time of the separation examination, the veteran noted 
that his feet hurt him "sometimes," but the examiner 
determined that the clinical evaluation of the veteran's feet 
was normal at that time.  Therefore, due to the lack of 
evidence that an increase in the disability occurred during 
the veteran's 20 years of service, VA is not required to 
rebut the presumption of aggravation by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).

The Board notes that in a claim for service connection based 
on aggravation during service, post service medical evidence, 
dated years following discharge from service, is generally 
not relevant.  What would generally be the most relevant 
evidence is that which documented what had occurred during 
service.  The Board is aware that the VA examiner entered a 
diagnosis of moderate to severe bilateral pes planus at the 
time of the January 2000 examination, which would establish 
that the veteran's pes planus had worsened from the in-
service findings of "mild" pes planus.  However, the 
service medical records, which the Board finds to be far more 
probative in determining service aggravation, do not show 
that the veteran's bilateral pes planus increased in 
disability during the 20 years the veteran was on active 
duty.  Again, when pes planus was addressed in service, it 
was noted to be mild.  It was noted to be mild at entrance 
into service.

Additionally, the Board is aware that it has noted above that 
the veteran should not be penalized for not having been able 
to have a VA examination closer to the time he was discharged 
from service.  However, again, establishing service 
connection for a disability based upon service incurrence is 
different than establishing service connection for a 
disability based upon service aggravation.  Two of the claims 
granted related to "chronic" disorders, where the veteran 
has one year from the time of discharge to establish 
manifestations to a compensable degree of the disability.  In 
those cases, the veteran had shown symptoms of hypertension 
and symptoms of right shoulder pain in service.  The grant of 
rhinitis was based upon the VA examiner's finding that the 
veteran had "chronic" rhinitis.  Here, the examiner made no 
assertion that the veteran's moderate to severe pes planus 
was aggravated in service.  The Board finds that the service 
medical records, including the veteran's report near 
separation that his feet hurt "sometimes," do not 
reasonably support a finding that the bilateral pes planus 
increased in severity during service.  At entrance, mild 
bilateral pes planus was found.  At separation, clinical 
evaluation of the veteran's feet was normal.  There is no 
post service medical opinion supportive of the veteran's 
assertions.  The objective medical evidence of record is not 
in favor of a finding that the veteran's bilateral pes planus 
increased in severity in service or that it increased in 
severity beyond the natural progression of the disease 
process.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for bilateral pes planus, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

Service connection for hypertension is granted.

Service connection for arthritis of the right shoulder is 
granted.

Service connection for rhinitis is granted.

Service connection for a bilateral eye disorder is denied.

Service connection for a low back disorder is denied.

Service connection for bilateral pes planus is denied.

Service connection for a urinary tract infection is denied.


REMAND

The veteran had perfected appeals as to claims for service 
connection for a right knee disorder, a left knee disorder, 
and a skin disorder.  In a February 2001 rating decision, the 
RO granted service connection for subungual tinea of the 
hands and feet; chronic strain of the right knee; chronic 
strain of the left knee; and pseudofolliculitis barbae, and 
assigned each disability a 10 percent evaluation.  In the 
August 2001 informal hearing presentation submitted by the 
veteran's representative, he noted that the veteran disagreed 
with the assignment of the 10 percent evaluations for these 
four disabilities.  The RO has not had an opportunity to 
issue a statement of the case as to entitlement to increased 
evaluations for these service-connected disabilities.  In 
compliance with Court case law, the Board must remand for 
further development.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The Board observes that on remand, 
the RO should ensure adherence to the new 
statutory provisions.  See Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-
419, § 104 (2000).

2.  The RO should issue a statement of 
the case as to the following issues: (1) 
Entitlement to an initial evaluation in 
excess of 10 percent for subungual tinea 
of the hands and feet; (2) Entitlement to 
an initial evaluation in excess of 
10 percent for chronic strain of the 
right knee; (3) Entitlement to an initial 
evaluation in excess of 10 percent for 
chronic strain of the left knee; and 
(4) Entitlement to an initial evaluation 
in excess of 10 percent for 
pseudofolliculitis barbae.  The veteran 
and his representative must be advised of 
the necessity to submit, and the time 
limit to submit, a substantive appeal in 
order to perfect the appeal for review by 
the Board as to these issues.  Only if an 
appeal is perfected should the case be 
sent back to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



